Citation Nr: 1512237	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-09 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 2006 to August 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah through the Paperless Delivery of Veterans Benefits program.  

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

1. There is no diagnosis of PTSD in accordance with the American Psychiatric Association Diagnostic and Statistical Manual for Mental Disorders, 4th ed., that is related to a verified stressor event or related to the Veteran's fear of hostile military or terrorist activity. 


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in January 2012 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the January 2012 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's service treatment records (STRs), VA treatment records, lay statements, and argument from the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notice.  In February 2012, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran and his representative have contended that the examination did not accurately reflect his current psychiatric disability.  However, the Board finds that the examination report reflects that the examiner reviewed the claims file, interviewed the Veteran, provided a thorough and detailed report, rendered a diagnosis and provided reasons for why certain diagnoses were not appropriate, and provided an explanation for his conclusions.  Additionally, to be explained below, the Board finds that the examination report accurately reflected his current psychiatric state.  Accordingly, the Board finds that VA has adequately met its duty to assist the Veteran with respect to providing him with a VA examination and medical opinion.  Thus, VA is not required to afford the Veteran another VA examination and opinion for his claim related to psychiatric disability pursuant to 38 C.F.R. § 3.159(c)(4).  

I. Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

PTSD

The Veteran contends that he has PTSD related to active service.  His DD Form 214 shows that his military occupational specialty (MOS) was a radio operator and that he has received the Rifle Expert Badge, Global War on Terrorism Service Medal, Iraq Campaign Medal, National Defense Service Medal, and Sea Deployment Ribbon.  While STRs are silent for treatment or symptoms of the Veteran's claimed disorder, the Board concedes that the Veteran has been exposed to stressful events during service.  However, after review of the record, the Board finds that the preponderance of the evidence is against this claim.   

In May 2011, the Veteran presented for a VA emotional behavioral assessment.  He denied any history of mental health treatment.  He reported that he served two tours in Iraq and that he experienced several traumas.  One particularly traumatizing event was witnessing his staff sergeant breaking the fingers of a 14 year-old Iraqi child.  The Veteran stated that he begun to feel irrationally guilty for his sergeant's actions.  He denied all symptoms of depression.  He enjoyed going to the gym.  The Veteran also denied any suicidal or homicidal ideation or any suicide attempts.  He reported typically sleeping from six to eight hours each night, but that he would sometimes awaken in a pool of sweat and feeling anxious as if he was in Iraq, but he did not remember his nightmares.  The Veteran reported averaging two nightmares per month that he remembered.  He related having a reoccurring nightmare of the blast which killed his friend.  He endorsed some anxiety and sometimes restlessness, feeling on the edge at times, increased irritability and obsessive ruminations.  He also had emotional numbing, frequent nightmares, intrusive thoughts of the children, hypervigilance, exaggerated startle response, feelings of detachment, physiological reactivity and avoidance.  He denied self-isolation.  The Veteran further denied any mania, delusions, paranoia, and/or all other symptoms of psychosis.  He also denied symptoms including disturbance of sleep, appetite, mood, concentration, energy level, or interest in pleasurable activities.  The Veteran indicated having symptoms of anxiety to include, restlessness, feeling keyed-up or on edge, irritability, and obsessive ruminations.  Upon mental status examination, the Veteran was cooperative and polite.  His psychomotor activity and speech were unremarkable.  Affect was anxious at times and he stated that his mood was "okay."  Thought process and content were normal.  Insight and judgment were also good and grossly intact.  Overall, the examiner concluded that the Veteran had symptoms of PTSD, but appeared to be managing them fairly well.  He indicated that he did not wish to receive mental health follow-up treatment at the VA at that time.  His axis I diagnosis was "rule-out" PTSD and he was assigned a Global Assessment Functioning (GAF) score range of 60 to 65.

In February 2012, the Veteran was afforded a VA psychiatric examination, which revealed no diagnosis of PTSD or any other psychiatric disorder.  The Veteran reported that he was currently enrolled in community college where he was taking a 14-hour course load.  He indicated that he was making good grades and hoped to transfer to the physical therapy program at the University of Houston in the future.  He did not report any difficulties getting along with others.  He reported witnessing several traumatic and stressful events during service, to include witnessing others being killed or injured.  He again mentioned the traumatizing event of witnessing his staff sergeant breaking the fingers of a 14 year-old Iraqi child.  He denied fearing for his own life at the time.  He reported that he thought about this event the most.  Since service, he reported living with a roommate and having good friends that he saw regularly and found to be supportive.  He enjoyed going to the gym and bar, as well as, running and bowling.  The Veteran described his current mood as "in the middle."  He did not report feeling particularly sad or down.  He did not report a decline in interest in activities or being socially isolated.  His appetite was also good.  He reported being able to sleep approximately five hours each night, but that his sleep was restless.  However, he indicated that his energy level during the day was fine.  He denied problems related to worthlessness or guilt and problems related to concentration or memory.  In regards to PTSD, the examiner acknowledged that the Veteran described numerous traumatic events during the military.  However, the examiner found that, at the present, the Veteran did not describe any symptoms suggestive of a diagnosis of PTSD.  The examiner noted the Veteran's reports that he felt some guilt about the events surrounding the Iraqi child that had his fingers broken and his reports that on occasion, he felt on edge and aware of his surroundings, but did not describe functional impairment as a result.  The examiner concluded that there were no other symptoms related to criterion B, C, or D.  There were no symptoms of generalized anxiety, panic, mania, psychosis, or other obsessive-compulsive behavior.  Upon mental status examination, the Veteran was noted to have arrived on time.  He was appropriately groomed and casually dressed.  His manner was cooperative and eye contact was appropriate.  His thought processes were logical and goal directed and there was no evidence of hallucinations or delusions during the interview.  Mood was euthymic and affect was mood congruent.  The Veteran denied homicidal and suicidal ideation, plan, and intent.  He was also oriented to person, place, date, and situation, accurately completed the serial's 7 test, and was able to spell a five-letter word both forward and backward.  Judgment and insight appeared good.  The Veteran was assigned a GAF score of 78.  In summary, the examiner explained that the Veteran was not given an Axis I diagnosis as he did not report clinically significant or functionally impairing symptoms of anxiety, depression, or other psychiatric conditions.  In regards to PTSD, the examiner further determined that while the Veteran was exposed to numerous traumatic events during the military, he did not at present describe symptoms suggestive of a diagnosis of PTSD.  He did report some transient symptoms of feeling on edge and aware of his surroundings; however, he did not describe these in a manner that appeared to be functionally impairing or troubling at the time.  The examiner continued to state that the Veteran was given a GAF score of 78 to reflect good functioning in all areas.  The Veteran generally functioned satisfactorily with regard to routine behavior and self-care.  His social functioning and family role functioning were not impaired.  With regard to occupational functioning, the Veteran was not employed in favor of attending school full-time.  The examiner also pointed out that the Veteran was also doing well in school with no reported problems.  The examiner found that there did not appear to be any reason, from a psychiatric standpoint, that would preclude employment.  Lastly, the examiner recommended that the Veteran be rated competent for VA purposes and it appeared that he was capable of managing his benefit payments in his own best interest.

An August 2012 VA mental health outpatient note reflects a notation that the Veteran was last seen because he was having trouble sleeping.  He continued to have to problems sleeping and reported that he was sleeping in short segments.  After speaking to his friends, the Veteran learned that they were having the same issues and he had hoped his sleeping problems would go away, but he reported that they had not.  He related that such was affecting his ability to attend to his schoolwork during the day.  The Veteran reported that he was no longer working because he got fired.  He stated that it was not the best choice for him and that at times, he had trouble telling people what to do.  He did not respect his chain of command.  He believed that he would do better with a different type of job or not work at all until he completed school.  The Veteran reported that he had begun training for mixed martial arts as he learned he could make money fighting.  He further reported that he could not sleep due to his nightmares, sometimes he was restless, and tried to tire himself out.  His mood was variable and he reported going to the gym to release any frustration.  Upon mental status examination, the Veteran was neatly groomed, muscular, and casually dressed.  He was cooperative with the examination and able to make eye contact.  Affect was full, appropriate, and stable, and his mood was euthymic.  Thought process was coherent and goal directed.  He denied homicidal or suicidal ideation, as well, as any problems with concentration, memory, insight and judgment.  The Veteran received an Axis I diagnosis of insomnia and was assigned a GAF score range of 60 to 65.  He was also prescribed sleeping medication.

In his August 2012 notice of disagreement (NOD) the Veteran again related that he had trouble sleeping at night and often woke up in cold sweats thinking about being in Iraq.  He also stated that he was paranoid.  The Veteran reported that while at school, he often checked the rooftops for snipers and constantly looked over his shoulders for fear of being attacked.  He also stated that he slept with his AR15 next to his bed to feel safe, and that he recently requested sleeping pills from his VA physician.  He also stated that he applied for a concealed carry handgun license because he no longer felt safe without a weapon; and that he never left the house without his knife.

On his September 2013 VA Form 9, the Veteran again related that he could not sleep.  He indicated that it was difficult to drive sometimes and that he had panic episodes.

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for psychiatric disability.  Service connection for PTSD requires a medical diagnosis of that disorder.  38 C.F.R. §§ 3.304(f), 4.125.  The Veteran has no mental health expertise and is not competent to diagnose a particular psychiatric disorder.  Young v. McDonald.  PTSD screens were negative for VA treatment in May 2011, February 2012, and August 2012, and there is no diagnosis by a medical or mental health professional of PTSD.

The Board finds the February 2012 VA psychiatric examination report, in particular, to have great evidentiary weight as the opinion reflects a comprehensive evaluation of the Veteran.  The VA psychologist considered the Veteran's psychiatric history, interviewed the Veteran, and inquired about any psychiatric and substance abuse history and treatment.  The VA psychologist specifically considered whether the Veteran had a current diagnosis of PTSD that is related to the Veteran's fear of hostile military or terrorist activity.  Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  The medical opinion is based on sufficient facts and data.  In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case.   The February 2012 VA psychiatric examination also reveals similar psychiatric reports and functioning as indicated in the later August 2012, and even earlier May 2011, VA treatment record.  As such, the Board finds that the evidence of record has accurately depicted the Veteran's psychiatric state.

As noted above, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The above cited regulation, 38 C.F.R. § 4.125(a), refers to the DSM-IV as the source of criteria for the diagnosis of claimed psychiatric disorders.  DSM-IV provides that a valid diagnosis of PTSD requires that a person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of himself or others, and (2) the person's response involved intense fear, helplessness, or horror.

To reiterate, the Board concedes that the Veteran has been exposed to stressful events during service.  However, the weight of the competent and credible evidence shows that the Veteran does not have a diagnosis of PTSD in accordance with DSM-IV that is due to a verified stressor event or is related to the Veteran's fear of hostile military or terrorist activity.

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.  In the absence of a current disability, the analysis ends, and the claim for service connection for PTSD cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  




ORDER

Service connection for PTSD is denied.



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


